UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-14949 Implant Sciences Corporation (Exact name of registrant as specified in our charter) Massachusetts (State or other jurisdiction of incorporation or organization) 04-2837126 (I.R.S. Employer Identification No.) 600 Research Drive, Wilmington, Massachusetts (Address of principal executive offices) (Zip Code) (978) 752-1700 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo q Indicate by check mark whether the registrant has submitted electronically and posted on our corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes qNo q Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): qLarge Accelerated FilerqAccelerated Filer qNon-accelerated FilerxSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes qNo x As of October 31, 2011, there were 32,727,996 shares of the registrant’s Common Stock outstanding. IMPLANT SCIENCES CORPORATION TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2011 (unaudited) and June 30, 2011 3 Condensed Consolidated Statements of Operations for the three months ended September 30, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended September 30, 2011 and 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 6-22 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23-27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Removed and Reserved 29 Item 5. Other Information 29 Item 6. Exhibits 30 Signatures 31 -2- Implant Sciences Corporation Condensed Consolidated Balance Sheets September 30, June 30, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash and investments Accounts receivable-trade, net of allowances of $21,000 Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Restricted cash and investments Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Senior secured convertible note $ $ Senior secured note Line of credit Current maturities of long-term debt and obligations under capital lease Payable to Med-Tec Accrued expenses Accounts payable Deferred revenue Total current liabilities Long-term liabilities: Long-term debt and obligations under capital lease, net of current maturities Total long-term liabilities Total liabilities Commitments and contingencies (Note 20) Stockholders' deficit: Common stock; $0.10 par value; 200,000,000 shares authorized; 32,405,207 and 32,394,662 at September 30, 2011 and 30,991,873 and 30,981,328 at June 30, 2011 shares issued and outstanding, respectively Preferred stock; no stated value; 5,000,000 shares authorized Series G Convertible Preferred Stock, no stated value; 650,000 shares authorized, 164,667 shares issued and outstanding at September 30, 2011 and June 30, 2011 (liquidation value of $1,317,000) Additional paid-in capital Accumulated deficit ) ) Deferred compensation ) - Treasury stock, 10,545 common shares, at cost ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -3- Implant Sciences Corporation Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended September 30, Revenues $ $ Cost of revenues Gross margin Operating expenses: Research and development Selling, general and administrative Total operating expenses Loss from operations ) ) Other (expense) income, net: Interest income Interest expense ) ) Change in fair value of warrant derivative liability - Change in fair value of note conversion option liability - Total other (expense) income, net ) Net loss $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average shares used in computing net loss per common share, basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. -4- Implant Sciences Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) For The Three Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows: Depreciation and amortization Stock-based compensation expense Loss on disposal of equipment - Fair value of warrants issued to non-employees ) Common stock issued to consultants Change in fair value of warrant derivative liability - ) Change in fair value of note conversion option liability - ) Changes in assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other current assets ) Cash overdraft - Accounts payable ) Accrued expenses Deferred revenue Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) - Transfer from restricted funds, net - Payments received on note receivable - Net cash (used in) provided by investing activities ) Cash flows from financing activities: Proceeds from common stock issued in connection with exercise of stock options - Principal repayments of long-term debt and capital lease obligations - ) Net borrowings on line of credit Net cash provided by financing activities Net change in cash and cash equivalents - Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $
